Citation Nr: 1608218	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-16 579	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the service-connected congenital abnormality of the left 5th toe with residuals of recurrent painful corn formation of the left 5th toe, recurrent plantar/heel keratosis of the left foot, chronic left foot edema, Metatarsalgia of the left foot, heel spur, and chronic left foot pain (left foot disability). 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD. 

4.  Entitlement to a total disability rating on the basis of individual unemployability (TDIU) due to the service-connected disability.

REPRESENTATION

Appellant represented by :  Sara Sastamoinen

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to October 1976. 

The issues of entitlement to an evaluation in excess of 20 percent for the service-connected left foot disability and entitlement to service connection for an acquired psychiatric disorder come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In January 2015, the Board added the issue of TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the Veteran's appeal for further evidentiary development. 

The Board notes that the Veteran has an array of mental health diagnoses of record, to include PTSD.  The Board has bifurcated the issue as seen on the title page to address service connection for PTSD and service connection for an acquired psychiatric disorder other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).


This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left foot disability has been manifested by no more than moderately severe residuals.

2. The Veteran has been diagnosed with PTSD that has been related to an in-service personal assault.

3.  Major depressive disorder is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's left foot disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.71a, Diagnostic Code (DC) 5284 (2015).  

2.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).

3. Major depressive disorder was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim for an increased evaluation for the left foot disability.  As the Board is granting the Veteran's claims for service connection, in full, a discussion of the VCAA is not necessary as it pertains to these claims.

The claim for a higher rating arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records (STRs), post-service treatment records, and lay statements have been associated with the record.  

In September 2014, the Veteran testified at a Board hearing.  Neither the Veteran nor his representative have identified any prejudice in the conduct of the hearing, and the record reflects that the undersigned VLJ clarified the issue on appeal, elicited testimony on the element necessary to substantiate the appeal, and sought to identify any further necessary development to substantiate the claim.  These actions satisfied the duties an VLJ has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See 38 C.F.R. 
§ 3.103(c)(2).

In January 2015, the Board remanded the Veteran's claim for an increased evaluation for his left foot disability to provide the Veteran with a VA examination to determine the current severity of his left foot disability.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was afforded VA examinations in November 2008 and May 2015.  As the examinations included reviews of the pertinent medical history, clinical findings, and diagnoses, and were supported by medical rationale, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran has not reported that his left foot disability has worsened since his last examination nor does the evidence show that the left foot disability underwent a material change to require a re-examination under 38 C.F.R. § 3.327.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate DCs identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning a higher of two evaluations where there is a question as to which of two evaluations apply and the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The analysis in this decision therefore considers the possibility that staged ratings may be warranted.

Although all the evidence has been reviewed in this case, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability.  Diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.

The Veteran asserts that he is entitled to a rating in excess of 20 percent for his left foot disability.  This disability is currently rated as 20 percent under 38 C.F.R. 
§ 4.71a, DC 5284.  

DC 5284 provides ratings for residuals of other foot injuries.  Moderately severe residuals of foot injuries are rated 20 percent disabling, and severe residuals of foot injuries are rated 30 percent disabling.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

The words "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Furthermore, the use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at an appropriate rating that would compensate the veteran for losses such as impairment in earning capacity and functional impairment.  38 C.F.R. §§ 4.2, 4.6.

In November 2008, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed left foot disability.  The Veteran's gait was mildly antalgic.  He favored his left foot at the examination.  There was an abnormal wear pattern noted on the heel of the left sneaker that was consistent with excess pronation.  The Veteran did not use an assistive device, but wore the prescribed heel pads.  He commented that he normally used a cane, but left it at home.  There was a well-healed hyperpigmented suture scar on the dorsal aspect of the left foot at the base of the webspace between the fourth and fifth toes.  The distal aspect of the scar was tender on palpation.  The scar was curvilinear and measured 4 centimeters in length and 1 millimeter in width.  There was no palpable mass between the fourth and fifth web spaces.  There was no significant macerations of the webspace.  The Veteran also had a 1 centimeter by 1 centimeter tender hyperkeratotic lesion on the level of the metatarsal phalangeal joint involving the later aspect of the fifth toe.  There was no significant restriction of the range of motion and no pain, fatigability, lack of endurance or incoordination noted.  There were no flare-ups during the examination.  The VA examiner concluded that an assessment could not be made concerning functional impairment during flare-ups without resorting to speculation.

In May 2015, the Veteran underwent his most recent VA foot examination.  The VA examiner diagnosed traumatic arthropathy of the left foot.  The Veteran stated that he had four surgeries on his left foot.  During the most recent surgery in April 2015, the Veteran had extra bone fragment removed from his left foot.  However, the pain over the Veteran's fifth metatarsal area did not resolve.  He reported a resting left foot pain level of five on a scale of ten.  Prolonged standing and walking increased the pain to as much as a nine on a scale of ten.  The Veteran reported getting flare-ups daily.  The Veteran rested and used pain medication to treat flare-ups.  Flare-ups lasted for a couple of hours.  The left foot disability caused pain on movement, pain on weight-bearing, and swelling.  The Veteran's left foot disability made it difficult for him to perform any activity involving prolonged standing and walking.  The Veteran did not use an assistive device to walk.  He had a scar on the lateral aspect of the fifth toe.  However, the scar did not have a total area equal to or greater than 39 square centimeters and was not unstable.  The scar was 2.5 centimeters long by 1 centimeter wide. 

November 2008 private podiatry notes indicate that the Veteran was "doing fine," but still had some swelling toward the end of the day.  The Veteran used soaks nightly and elevation periodically. 

January 2015 private podiatry treatment notes indicate that the Veteran had active and passive range of motion of the ankle joint, subtalar joint, midtarsal joint, without pain, limitation, or crepitus.  He had appropriate muscle tone and symmetry in his bilateral lower extremities.  Muscle strength 5/5 for plantarflexion, dorsiflexion, inversion, and eversion bilaterally.

Based on the forgoing, the Board finds that the Veteran's left foot disability is moderately severe.  On examination he exhibited full range of motion without pain.  These findings were confirmed by January 2015 private podiatry treatment notes.  The Veteran has not required the use of an assistive device to walk and he has been able to treat his flare-ups with rest and pain medication.  The Veteran's 20 percent evaluation contemplates the severity of the Veteran's flare-ups.  Although the Veteran's left foot disability made it difficult for him to perform any activity involving prolonged standing and walking, he is still able to walk and stand.  Therefore, an evaluation in excess of 20 percent for the Veteran's left foot disability is denied.  See 38 C.F.R. § 4.71a, DC 5284.  

Finally, the Board observes that the Vetera has scarring associated with his left foot disability.  Specifically, at this examination, the scars were not painful or unstable, and the total area of all of the related scars was not greater than 39 square centimeters.  The remaining medical evidence of record does not provide contrary evidence.  Thus, the evidence of record does not establish, and the Veteran has not asserted, that these associated scars are painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or cause limitation of function of the affected part (the knees).  The scars also cover an area of less than 144 square inches (929 square centimeters).  Therefore, consideration of a separate compensable evaluation for the scars of the service-connected left foot disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805.  (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008.  73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a veteran requests review under the new criteria.  Here, the Veteran's service connection claim was filed in April 2008, and no such request for review under the new criteria has been made.  Additionally, regulatory changes were made in 2012, but these changes involve only a correction to the applicability date of the 2008 regulations, and do not involve any substantive changes.  Thus, they are not pertinent to the appeal, as the 2008 regulations do not apply to the Veteran.)

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-9 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran's competent and credible belief that his left foot disability is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

In sum, the preponderance of the evidence is against the assignment of an evaluation in excess of 20 percent for the Veteran's left foot disability.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

The Board has also considered whether the Veteran's left foot disability warrants referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disabilities and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule. Id.   
If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the evidence does not show that the service-connected left foot disability is exceptional or unusual, insofar as his symptoms are contemplated by the rating schedule.  As outlined, the Veteran has reported symptoms of pain, and difficulty walking and standing for prolonged periods of time, which were considered in determining that his left foot disability is moderately severe.  

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, this is not an exceptional circumstance.  

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.

II.  Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which take precedence over the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where a veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  However, VA has amended the PTSD regulations to provide that evidence other than the veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.   38 C.F.R. § 3.304(f)(4).  Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(4).  Significantly, 38 C.F.R. § 3.304(f)(4) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.

The Veteran seeks service connection for an acquired psychiatric disorder.  He asserts that the physical and verbal abuse that he was subject to during boot camp caused his acquired psychiatric disorder and PTSD. 

In April 2009, the Veteran underwent a VA mental disorders examination.  The VA examiner reported a history of major depressive disorder and cocaine and alcohol dependence.  The Veteran had been hospitalized nine times.  His first admission was in May 1998.  The VA examiner stated that the Veteran had a very long history of depression.  He endorsed frequent paranoid delusions about people looking at him in a strange way and panic attacks.  The VA examiner did not provide a nexus opinion.

In May 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his acquired psychiatric disorder.  The VA examiner diagnosed major depressive disorder and PTSD secondary to reported physical and verbal abuse experienced while the Veteran was a trainee in service, as well as the death of his daughter.  The VA examiner was not able to differentiate between the symptoms attributable to the major depressive disorder and PTSD.  The Veteran stated that the windows in his apartment were boarded up and that his front door was barricaded.  Since his time in service, the Veteran has been afraid that someone was out to get him.  The Veteran told the VA examiner that he was singled out by his drill instructor.  He was called to the duty hut and beaten.  The Veteran showed the VA examiner what appeared to be a dent in his forehead, which he stated was caused by the drill instructor beating his head into a locker.  He described being afraid of his drill instruction.  The Veteran stated his last job was in 2005.  He quit the job because he was no longer physically or mentally able to do the work.  The VA examiner opined that it was at least as likely as not that the Veteran's major depressive disorder and PTSD were incurred in service.  He elaborated that the Veteran presented credibly and consistently in treatment records, clinical interview, and on the trauma checklist.  The VA examiner concluded that the Veteran's psychosocial function since service was suggestive of a person that had experienced the stressors as reported.

Based on the foregoing, the May 2015 VA examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The Board also finds it probative that the VA examiner found the Veteran to be credible and his treatment records consistent regarding his in-service assault.  As the applicable regulation specifically provides for submitting the evidence to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred, and such a health care professional has offered a probative medical opinion indicating that the Veteran has PTSD due to his claimed in-service sexual assault, service connection for PTSD should be granted.  See 38 C.F.R. § 3.304(f)(4).  

Furthermore, there are no negative nexus opinions of record.  Based on the forgoing, the Board is satisfied that the criteria for granting service connection for major depressive disorder and PTSD have been met.  Thus, service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f).


ORDER

A rating in excess of 20 percent for the  left foot disability is denied. 

Entitlement to service connection for PTSD with major depression is granted




REMAND

At the May 2015 VA examination, the Veteran stated that he was forced to quit his job, in part, because he was no longer mentally able to perform his job.  The Board finds that the Veteran's claim for a TDIU is inextricably intertwined with his claims for service connection for major depressive disorder and PTSD.  Adjudication of the issue of entitlement to TDIU must be deferred pending the assignment of disability ratings for major depressive disorder and PTSD by the AOJ, in accordance with the Board's grants of service connection in this decision.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should develop the Veteran's claim for a TDIU based upon his now service-connected major depressive disorder and PTSD.

2.  After the above action has been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


